 

 

 



Exhibit 10.5

 

SECOND AMENDMENT TO AGREEMENT

 

THIS AMENDMENT, made effective March 1, 2011, by and between Audio Products
International Corp., a company incorporated pursuant to the laws of Ontario
(“API”), a wholly owned subsidiary of Klipsch Group, Inc. (“KGI”) and Oscar
Bernardo (“Employee”).

 

WITNESSETH THAT:

 

WHEREAS, Audiovox Corporation (“Audiovox”), through its wholly owned subsidiary,
Soundtech LLC, has purchased or will purchase all of the issued and outstanding
stock of KGI; and

 

WHEREAS, API and Employee have executed an Agreement effective August 8, 2006
and Amendment effective July 1, 2009 (the “Agreement”), whereby Employee is
employed by API; and

 

WHEREAS, Employee desires to continue in the employ of API and has agreed to
amend and add a certain provision to the Agreement;

 

NOW, THEREFORE, in consideration of continued employment and the mutual
covenants and agreements contained herein and other good and adequate
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Agreement as follows:

 

1.Section 2.7 as follows is added to the Agreement:

 

 

2.7

Employee shall have the following described Put Option:

 

Commencing on March 1, 2011, the cumulative after tax net profit or loss of the
KGI will be calculated on a monthly basis according to GAAP and will bear
interest at the same per annum rate that Audiovox is receiving from its lead
bank.

 

Employee may at the end of any month following the 30th month anniversary of the
definitive agreement between Soundtech LLC and KGI, request KGI to pay him in
one lump sum up to 80% of .25% of the aggregate cumulative after tax net profit
or loss of KGI (the “Put Price”), and KGI will pay such amount to
Employee.  Such a request may not be made within 60 months of Employee’s
previous request.

 

Any unpaid Put Price will be paid promptly to Employee or his heirs as the case
may be if Employee’s employment is terminated for any reason.




 

--------------------------------------------------------------------------------



 

 

 



Illustration (not accounting for interest):

 

 



Commencement value-0-

 



Net profits after 12 months$10,000,000

 



Put Price (.25%)$25,000

 



Net loss in 13th month$1,000,000

 



Put Price (.25%)$22,500

 

 

 

2.

All other terms, conditions and provisions of the Agreement not specifically
amended by this Second Amendment shall remain in full force and effect, and
shall be incorporated by reference.

 

 

3.

The provisions of this Amendment shall be effective March 1, 2011.

 

IN WITNESS WHEREOF, the parties have duly executed this Second Amendment.

 

 

AUDIO PRODUCTS INTERNATIONAL

 

By: /s/ Fred Klipsch

Fred Klipsch, CEO

 

 

/s/ Oscar Bernardo

Oscar Bernardo, Employee

 